

117 HR 3713 IH: Space Infrastructure Act
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3713IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Lieu (for himself and Mr. Calvert) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo direct the Secretary of Homeland Security to issue guidance with respect to space systems, services, and technology as critical infrastructure, and for other purposes.1.Short titleThis Act may be cited as the Space Infrastructure Act. 2.Space systems, services, and technology as critical infrastructure(a)In generalNot later than 30 days after the date of the enactment of this section, the Secretary shall designate space systems, services, and technology as a critical infrastructure sector.(b)GuidanceNot later than 180 days after the date of the enactment of this section, the Secretary, in consultation with relevant agencies and departments of the Federal Government, the Assistant to the President for Homeland Security and Counterterrorism, relevant Federal advisory committees, and the Executive Director, shall issue guidance with respect to designating space systems, services, and technology as critical infrastructure, including—(1)defining the scope of such sector, with consideration of satellites and space vehicles, space-related terrestrial systems and launch infrastructure, space-related production facilities, and applicable information technology; (2)designating a Sector-Specific Agency for space systems, services, and technology; and(3)identifying appropriate committees and advisories to accompany such sector, including Government Coordinating Councils and Sector Coordinating Councils. (c)ReportNot later than 90 days after the Secretary issues guidance pursuant to subsection (b), the Secretary shall submit to the appropriate congressional committees a report relating to the following:(1)The implementation of such guidance required under subsection (b).(2)Any other information the Secretary determines appropriate.(d)Conforming amendmentsSection 2001(3) of the Homeland Security Act of 2002 (6 U.S.C. 601(3)) is amended—(1)by redesignating subparagraphs (O), (P), and (Q) as (P), (Q), and (R), respectively; and(2)by inserting the following new subparagraph: (O)Space systems, services, and technology..(e)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Homeland Security of the House of Representatives; and(B)the Committee on Homeland Security and Governmental Affairs of the Senate.(2)Critical infrastructureThe term critical infrastructure has the meaning given such term in section 1016(e) of the USA Patriot Act of 2001 (42 U.S.C. 5195c(e)).(3)Executive DirectorThe term Executive Director means the Executive Director of the Space Information Sharing and Analysis Center. (4)Sector-specific agencyThe term Sector-Specific Agency has the meaning given such term in Presidential Policy Directive 21 (February 12, 2013; relating to critical infrastructure security and resilience).(5)SecretaryThe term Secretary means the Secretary of Homeland Security.